                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                           )
                                                        )
                                                        )
    v.                                                  )
                                                        ) Docket no. 2:18-cr-00063-GZS
    RICHARD DANIELS, et al.,                            )
                                                        )
                                                        )
                            Defendant.                  )
                                                        )


                          ORDER ON DEFENDANTS’ MOTION
                 RE: SUPPRESSION AND FRANKS HEARING (ECF NO. 333)


         Before the Court is a Motion to Suppress and for Franks Hearing by Defendants Tyler

Poland, Ty Construction, LLC, & Ty Properties, LLC (together, the “Poland Defendants”) (ECF

No. 333). 1     Having fully considered the filings related to the Motion as well as relevant

developments noted on the docket, the Court DENIES the Motion.

I.       LEGAL STANDARD

         “A warrant application must demonstrate probable cause to believe that (1) a crime has

been committed—the ‘commission’ element, and (2) enumerated evidence of the offense will be

found at the place searched—the so-called ‘nexus’ element.” United States v. Dixon, 787 F.3d 55,

59 (1st Cir. 2015) (quoting United States v. Feliz, 182 F.3d 82, 86 (1st Cir. 1999)). “Probable

cause to issue a warrant exists when, ‘given all the circumstances set forth in the affidavit . . . there

is a fair probability that contraband or evidence of a crime will be found in a particular place.’”

United States v. Silva, 742 F.3d 1, 9 (1st Cir. 2014) (emphasis added) (quoting United States v.




1
  Brian Bilodeau & Brian Bilodeau, LLC (together, the “Bilodeau Defendants”) joined this Motion in addition to filing
their own Motion to Suppress Evidence and for Franks Hearing. See ECF No. 405.
Reiner, 500 F.3d 10, 15 (1st Cir. 2007)). A probable cause determination may be based in part on

an informant’s tip if the informant’s credibility can be established. United States v. Ramirez-

Rivera, 800 F.3d 1, 27-28 (1st Cir. 2015). An informant’s credibility assessment turns on a variety

of factors, including:

        (1) . . . the probable veracity and basis of knowledge of persons supplying hearsay
        information; (2) whether an informant’s statements reflect first-hand knowledge; (3)
        whether some or all of the informant’s factual statements were corroborated wherever
        reasonable and practicable (e.g., through police surveillance); and (4) whether a law
        enforcement [officer] assessed, from his professional standpoint, experience, and expertise,
        the probable significance of the informant’s provided information.

Id. at 28 (quoting United States v. Tiem Trinh, 665 F.3d 1, 10 (1st Cir. 2011)) (alterations in

original).

        “Affidavits supporting search warrants are presumptively valid. A defendant may rebut

this presumption and challenge the veracity of a warrant affidavit at a pretrial hearing commonly

known as a Franks hearing.” United States v. Owens, 917 F.3d 26, 38 (1st Cir.), cert. denied, 140

S. Ct. 200 (2019) (internal citations and quotations omitted). “To get a Franks hearing, a party

must first make two ‘substantial preliminary showings’: (1) that a false statement or omission in

the affidavit was made knowingly and intentionally or with reckless disregard for the truth; and

(2) the falsehood or omission was necessary to the finding of probable cause.” United States v.

Rigaud, 684 F.3d 169, 173 (1st Cir. 2012). “Failure to make a showing on either element dooms

a party’s hearing request.” Id. As to the second prong, the Court must “determine whether the

totality of the revealed circumstances makes out a showing of probable cause, even with false facts




                                                 2
stripped away, inaccurate facts corrected, and omitted facts included.” United States v. Barbosa,

896 F.3d 60, 69 (1st Cir. 2018). 2

II.      BACKGROUND

         On February 26, 2018, DEA Task Force Officer (“TFO”) Kelly applied for a warrant to

search commercial buildings located at 249 Merrow Road, Auburn, Maine, as well as other

locations. TFO Kelly filed an affidavit in support of the warrant application. The warrant

application set forth the alleged existence and membership of a drug trafficking organization

(“DTO”) led by Timmy Bellmore in Androscoggin County. It indicated that a confidential

informant who had been a member of the DTO until summer 2017, “SOI-5,” had personally built

a 72-plant marijuana grow room at 249 Merrow Road sometime between 2016 and summer 2017.

Another confidential informant, “SOI-3,” observed marijuana cultivation inconsistent with

personal use inside 249 Merrow in summer 2016. Tyler Poland purchased 249 Merrow from SOI-

3 on November 21, 2017. According to SOI-3, this purchase involved Poland delivering the seller

an additional $200,000 in cash outside the scope of the $500,000 contractual selling price. SOI-3

also indicated that Poland was “one of the people behind the operation at 249 Merrow” at the time

of the search warrant application and told law enforcement that Poland had recently (relative to

the time of the warrant application) added a second floor to one of the buildings at 249 Merrow to

double his production capacity. Many of the statements by SOI-3 and SOI-5 were corroborated

by SOI-1 and SOI-2. The warrant additionally documented text communications from February

2018 between Poland and a trimmer; TFO Kelly believed these related to the grow at 249 Merrow.


2
  To ultimately have evidence suppressed based on alleged false statements or omissions in a search warrant affidavit,
“the defendant must meet an even more exacting standard [than for a Franks hearing].” United States v. Graf, 784
F.3d 1, 11-12 (1st Cir. 2015) (quoting United States v. Tzannos, 460 F.3d 128, 136 (1st Cir. 2006)). That is, the
defendant “must (1) show that the affiant in fact made a false statement knowingly and intentionally, or with reckless
disregard for the truth, (2) make this showing by a preponderance of the evidence, and (3) show in addition that with
the affidavit's false material set to one side, the affidavit’s remaining content is insufficient to establish probable
cause.” Id. (citations and quotations omitted).

                                                          3
The warrant also referenced telephone communications from Bellmore to Poland, intercepted in

February 2018, in which Bellmore tells Poland about Bellmore’s own apparent illegal drug

activity.

        A United States magistrate judge issued the warrant, and it was subsequently executed on

February 27, 2018. During the search of 249 Merrow, law enforcement seized hundreds of

marijuana plants, bulk amounts of harvested marijuana, pills containing other controlled

substances, and significant amounts of U.S. currency.

III.    DISCUSSION

        The Poland Defendants contend that the Court should suppress the evidence seized from

249 Merrow because the just-described warrant was deficient. Specifically, Defendants argue: (1)

the warrant affidavit failed to establish probable cause; (2) the warrant application lacked

particularity; and (3) the warrant is invalid pursuant to Franks. The Court addresses each of these

arguments in turn.

        A. Probable Cause

        The Poland Defendants argue that the warrant affidavit does not establish probable cause

because it fails to establish that illegal activity occurred at 249 Merrow after summer 2016 and

relies on old information from an informant, SOI-3, who was neither reliable nor credible.

However, even taking into account SOI-3’s motives to provide misinformation, the circumstances

detailed in the affidavit give rise to a fair probability that evidence of criminal activity would be

found at 249 Merrow Road on February 27, 2018. The affidavit described a history of DTO

marijuana cultivation at 249 Merrow; an unusual financial transaction in November 2017 whereby

the property was transferred to Poland; communications from Bellmore to Poland in February

2018; information that Poland had recently added to the property in order to double his production

capacity; and February text communications by Poland to a trimmer, seeking advice about details

                                                 4
of the grow. Taken together, this information gives rise to the reasonable inference that the

unlawful drug operation observed by SOI-3 in summer 2016 continued under Poland’s watch up

until the time of the search. 3

        The informants upon whose tips probable cause was based, including SOI-3, were credible.

Law enforcement knew their identities, see United States v. Brown, 500 F.3d 48, 54 (1st Cir. 2007)

(stating that because an informant “was known to the police, he could have been held accountable

if his information proved inaccurate or false”); they provided information against interest, see

United States v. Vongkaysone, 434 F.3d 68, 74 (1st Cir. 2006) (“A statement against interest . . .

bolsters an informant’s credibility.”); and they cross-corroborated each other. The affidavit also

established the informants’ bases of knowledge and described their motivations. Paragraph 18(d)

of the search warrant affidavit documented SOI-3’s motive for cooperation, his engagement in

real-estate transactions with the DTO, his receipt of criminally derived proceeds, his expectation

that he would not be prosecuted, and his prior minimization of his involvement with the DTO.

Exhibit 1 explained that SOI-3 was the seller of 249 Merrow Road and hoped to receive clean title

to that address at the close of the investigation. These reasons to question SOI-3’s credibility were

before the magistrate judge, and they were offset by the other information in the affidavit that

corroborated SOI-3’s information. Although the only first-hand observation of allegedly unlawful

marijuana cultivation at 249 Merrow dates to summer 2016, given the other information in the

affidavit that indicated an ongoing operation, this does not render the warrant stale. C.f. United

States v. Schaefer, 87 F.3d 562, 568 (1st Cir. 1996) (“[I]t is common ground that drug conspiracies




3
  The Poland Defendants characterize SOI-3’s statement that Poland was one of the individuals behind a grow
operation at 249 Merrow at the time of the search as uncorroborated, but Poland’s February 2018 text messages to a
trimmer and the evidence that he owned 249 Merrow provide that corroboration.

                                                        5
tend to be ongoing operations, rendering timely information that might, in other contexts, be

regarded as stale.”).

      B. Particularity

      There were multiple buildings at 249 Merrow, and the Poland Defendants contend that the

warrant should have limited the search to the building law enforcement knew to contain a

marijuana grow. In the Court’s view, however, the warrant properly excluded from the search the

property’s lone residential building and appropriately limited the search at 249 Merrow to the

multi-warehouse business complex that was contained within a privacy fence on the property.

Based on the affidavit’s information regarding suspected marijuana operations at 249 Merrow and

recent expansion, there was probable cause to find evidence of marijuana cultivation, drug

trafficking, and money laundering throughout the complex, not just within the building the

government knew to house a marijuana grow.

     C.    The Request for a Franks Hearing

      Finally, the Poland Defendants argue that factual omissions and one alleged

misrepresentation in the warrant affidavit entitle them to a Franks hearing and, ultimately,

suppression of the evidence seized at 249 Merrow. The Poland Defendants name five omissions

they maintain warrant a Franks hearing: (1) the affidavit did not state that state-licensed caregivers

grew at 249 Merrow and that the grow was compliant with state law; (2) the affidavit did not

include certain information about SOI-3 that is relevant to his credibility; (3) the affidavit omitted

context from an intercepted communication; (4) the affidavit omitted Poland’s individual and

corporate capabilities; and (5) the affidavit omitted a statement by SOI-3 that he was unaware that

Poland was associated with the DTO. They also allege that law enforcement misrepresented

information from SOI-5 in the search warrant affidavit. (See Defs. Supp. Mem. (ECF No. 481),

PageID #s 1454-56.) The Court addresses these contentions in turn.

                                                  6
      First, information about the presence of state-licensed caregivers at 249 Merrow and

Poland’s own licensing as a medical marijuana caregiver would not undermine the warrant’s

probable cause showing. Simply put, the involvement of state-licensed individuals at the grow

site does not decrease the probability established by the warrant’s existing factual assertions that

evidence of illegal activity would be found there. Indeed, the warrant application indicated that it

was a common practice among those under surveillance to act under the cover of Maine’s medical

marijuana program, so the licensure of those involved with 249 Merrow would be consistent with

the warrant’s allegations of illegality.

      The Poland Defendants argue that because a federal appropriations rider commonly known

as the “Rohrabacher-Farr Amendment” (hereinafter, “the Amendment”) bars the Department of

Justice from expending funds to interfere with state medical marijuana programs, where a search

warrant is issued for a fully licensed medical marijuana facility, the issuing court must address

whether the Amendment applies. See Consolidated Appropriations Act, 2019, Pub. L. No. 116-6,

§ 537, 133 Stat. 13, 138 (2019) (“None of the funds made available under this Act to the

Department of Justice may be used, with respect to any of the States of Alabama, . . . Maine, . . .

or Puerto Rico, to prevent any of them from implementing their own laws that authorize the use,

distribution, possession, or cultivation of medical marijuana.”). The Court disagrees. There is no

clear precedent for applying the Amendment in the search warrant context as the Poland

Defendants argue for here. C.f. Commonwealth v. Canning, 28 N.E.3d 1156, 1165 (Mass. 2015)

(holding that under state legalization of medical marijuana, a search warrant affidavit establishing

only probable cause to believe an individual is growing marijuana is insufficient to establish

probable cause of a crime absent facts indicating the person is not registered to cultivate under

state law). The Poland Defendants, among others, have sought an injunction enjoining their

prosecution pursuant to the Amendment (ECF Nos. 334, 404 & 410). The Court has held an

                                                 7
evidentiary hearing where the moving Defendants had the opportunity to establish their strict

compliance with Maine’s medical marijuana laws (ECF No. 565 & 566). The extent to which the

Amendment bars federal action against the Defendants has been determined through those

proceedings and may be found in the Court’s Order on Defendants’ Motions to Enjoin Prosecution

(ECF No. 675).

      Second, any omissions relevant to SOI-3’s credibility are immaterial to the warrant’s

probable cause showing. The warrant affidavit sufficiently acknowledged the ways SOI-3’s

motives might impact his credibility: It noted that he received proceeds of criminal activities and

was likely trying to minimize his potential tax burden. Likewise, the affidavit clearly indicated

SOI-3’s deep involvement with the DTO as one of its members, so the omission of certain details

regarding his involvement in 249 Merrow’s purchase and set-up while with the DTO is immaterial

to the warrant’s probable cause showing. Finally, the Poland Defendants incorrectly urge that the

Court should consider as omitted information about SOI-3 that was included in an Exhibit attached

to the affidavit but not expressly referenced within the affidavit. The one case relevant to the

warrant context that they cite in support of this contention is inapposite, as it deals with the

incorporation of an affidavit by reference, not whether an attached exhibit must also be expressly

referenced in the body of a search warrant affidavit. See United States v. Burgos-Montes, 786

F.3d 92, 108 (1st Cir. 2015). The search warrant docket (2:18-mj-59-JHR) confirms that Exhibit

1 appeared as page 79 of the warrant affidavit and thus was squarely before the magistrate judge

who issued the warrant. The information within it was not omitted from the warrant application.




                                                8
        Third, the alleged omitted context from an intercepted telephone communication does not

warrant a Franks hearing. 4        As an initial matter, the telephone communication the Poland

Defendants point to is relevant to the probable cause finding for 230, not 249, Merrow Road, so it

cannot entitle the Poland Defendants to a Franks hearing. To the extent this argument is relevant

to the Bilodeau Defendants, who joined this Motion, the absence of the context the Poland

Defendants allege would not change the probable cause determination as to 230 Merrow Road.

As noted in the Court’s Order on the Bilodeau Defendants’ Motion to Suppress and for Franks

Hearing, whether or not Bilodeau split from Bellmore in 2017, there was sufficient information in

the warrant application to support probable cause of continuing criminal activity at the properties

associated with Bilodeau. Thus, the addition of context supporting that split would make no

difference in the probable cause determination as to 230 Merrow Road.

        Fourth, omission of information about Poland’s construction, automobile, or licensed

medical marijuana businesses is irrelevant to the probable cause analysis.                     The real-estate

transaction whereby Poland purchased 249 Merrow Road was notable not only due to the price of

sale but also because of the cash side payment that was part of the deal. Regardless of Poland’s

income, the nature of the transaction is consistent with money laundering.

        Fifth, the fact that SOI-3 had no personal knowledge whether Poland was involved in the

DTO does not alter the probable cause analysis. Whether or not anyone had personal knowledge

of Poland’s involvement in the DTO, there was sufficient information in the warrant affidavit to

establish probable cause of criminal activity at 249 Merrow Road.




4
  The Poland Defendants also reference intercepted telephone communications that they contend ought to have been
included in the warrant application. See ECF No. 333, PageID # 939. But the referenced communications are not
attached to their motion papers. Based on the reference alone, the Court declines to find that inclusion of these
communications would change the probable cause determination.

                                                       9
         Finally, the Court cannot conclude that the search warrant affidavit’s assertion that SOI-5

personally installed the grow room at 249 Merrow Road was false and “made knowingly and

intentionally or with reckless disregard for the truth.” United States v. Rigaud, 684 F.3d 169, 173

(1st Cir. 2012). The Government filed a transcript of its interview with SOI-5 under seal (ECF

No. 653-1). After reviewing that transcript, the Court finds it was reasonable for TFO Kelly to

conclude from SOI-5’s representations during the interview that SOI-5 was responsible for

installing the grow room at 249 Merrow. 5 However, even if the Court omits from the affidavit all

of SOI-5’s post-November 2017 statements about 249 Merrow, the Court concludes there is still

sufficient information in the affidavit to warrant a finding of probable cause to search this location.

         In sum, none of the omissions or misrepresentations alleged by the Poland Defendants

necessitate a Franks hearing.

IV.       CONCLUSION

         Therefore, the Court hereby DENIES the Poland Defendants’ Motion to Suppress and for

Franks Hearing (ECF No. 333).

         SO ORDERED.

                                                               /s/ George Z. Singal
                                                               United States District Judge

Dated this 20th day of December, 2019.




5
 Alternatively, crediting SOI-5’s Declaration (ECF No. 481-1), it would appear that he misspoke when he agreed that
he “set up” the grow at 249 Merrow. However, the Poland Defendants do not present any persuasive arguments
regarding other information the Government knew or reasonably should have known about SOI-5 at the time that
would yield a finding that the warrant affidavit’s installation comment was made with reckless disregard for the truth
or known to be false.

                                                         10
